Name: Council Regulation (EEC) No 1569/84 of 4 June 1984 opening, allocating and providing for the administration of a Community tariff quota for certain polyester films falling within subheading ex 39.01 C III a) of the Common Customs Tariff
 Type: Regulation
 Subject Matter: chemistry;  tariff policy
 Date Published: nan

 No L 151 /8 Official Journal of the European Communities 7. 6. 84 COUNCIL REGULATION (EEC) No 1569/84 of 4 June 1984 opening, allocating and providing for the administration of a Community tariff quota for certain polyester films falling within subheading ex 39.01 C III a) of the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Whereas the production of polyester film, uncoated, having a thickness of not more than 12 micrometres, is currently insufficient in the Community to meet the requirements of the user industries in the Commu ­ nity ; whereas, consequendy, Community supplies of products of this type currently depend to a consider ­ able extent on imports from third countries ; whereas it is in the Community's interest to suspend partially the Common Customs Tariff duty for the products in question, within the Community tariff quota, of an appropriate volume for a relatively limited period ; whereas, in order not to call into question the develop ­ ment prospects of this production in the Community while ensuring an adequate supply to satisfy user industries, it is advisable to limit the benefits of the tariff quota to products used for the manufacture of magnetic video tapes, to open this quota free of duty for the period 1 July to 31 December 1984 and to fix the volume at 200 tonnes : tries expressed by each of the Member States ; whereas these arrangements for allocation will equally ensure the uniform application of the Common Customs Tariff ; Whereas, to take account of possible import trends for the product concerned, the quota volume should be divided into two instalments, the first being allocated between certain Member States and the second held as a reserve to meet subsequent requirements of Member States which have used up their initial shares and any additional requirements which might arise in the other Member States ; whereas, to give importers of the Member States some degree of certainty, the first instalment of the tariff quota should be fixed at a relatively high level, which in this case could be 170 tonnes ; Whereas initial shares may be used up at different rates ; whereas, to avoid disruption of supplies on this account, it should be provided that any Member State which has almost used up its initial share should draw an additional share from the reserve ; whereas, each time its additional share is almost used up, a Member State should draw a further share, and so on as many times as the reserve allows ; whereas the initial and additional shares be valid until the end of the quota period ; whereas this form of administration requires close collaboration between the Member States and the Commission, which latter must be in a position to keep account of the extent to which the quotas have been used up and to inform the Member States accor ­ dingly ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any measure concer ­ ning the administration of the shares allocated to that economic union may be carried out by any one of its members, Whereas, in particular, equal and continuous access to the quota should be ensured for all Community importers and the rate of duty for the tariff quota should be applied consistently to all imports until the quota is exhausted ; whereas, in the light of these prin ­ ciples, arrangements for the utilization of the tariff quota based on an allocation among Member States would seem to be consistent with the Community nature of the quota ; whereas, to correspond as closely as possible to the actual trend in the market in the product in question, allocation of the quota should be in proportion to the requirements of the Member States as calculated by reference to statistics of imports from third countries during a representative reference period and to the economic outlook for the quota period in question ; Whereas, however, since the quota is an autonomous Community tariff quota intended to cover import needs arising in the Community, for experimental purposes, the quota volume may be allocated on the basis of the temporary import needs from third coun ­ HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 July to 31 December 1984, the Common Customs Tariff duty for polyester film, uncoated having a thickness of not more than 12 micrometres 7. 6. 84 Official Journal of the European Communities No L 151 /9 believing that those specified may not be used in full . Any Member State applying this paragraph shall inform the Commission of its grounds for so doing. Article 4 Additional shares drawn pursuant to Article 3 shall be valid until 31 December 1984. Article 5 1 . Member States shall, not later than 15 November 1984, return to the reserve the unused portion of their initial share which, on 1 November 1984, is in excess of 20 % of the initial volume. They may return a greater portion if there are grounds for believing that it may not be used in full . Member States shall, not later than 15 November 1 984, notify the Commission of the total quantities of the product in question imported up to and including 1 November 1984 and charged against the Commu ­ nity tariff quotas and of any portion of their initial shares returned to the reserve. for use in the manufacture of magnetic video tapes, falling within subheading ex 39.01 C III a), shall be totally suspended within the limits of a Community tariff quota of 200 tonnes. 2. Within the limits of this tariff quota, the Hellenic Republic shall apply customs duties calcu ­ lated in accordance with the relevant provisions in the 1979 Act of Accession. 3. Control of the use of the products for the parti ­ cular purpose laid down shall be carried out by applying the relevant Community provisions. Article 2 1 . A first instalment of 170 tonnes of this Commu ­ nity tariff quota shall be allocated among certain Member States ; the shares, which shall be valid until 31 December 1984, shall be as follows : (tonnes) Germany 1 50 United Kingdom 20 2. The second instalment of 30 tonnes shall consti ­ tute the reserve. 3 . If an importer gives notification of an imminent importation of the product in question in a Member State and requests the benefit of the quota, the Member State concerned shall inform the Commission and draw an amount corresponding to these require ­ ments to the extent that the available balance of the reserve permits this . Article 3 1 . If a Member State has used 90 % or more of its initial share as fixed in Article 2 (1 ), it shall forthwith, by notifying the Commission, draw a second share, to the extent that the reserve so permits, equal to 5 % of its initial share rounded up as necessary to the next whole number. 2. If a Member State, after exhausting its initial share, has used 90 % or more of the second share drawn by it, that Member State shall forthwith, in the manner and to the extent provided in paragraph 1 , draw a third share equal to 2,5 % of its initial share rounded up as necessary to the next whole number. 3 . If a Member State, after exhausting its second share, has used 90 % or more of the third share drawn by it, that Member State shall, in the manner and to the extent provided in paragraph 1 , draw a fourth share equal to the third. This process shall apply until the reserve is used up. 4. By way of derogation from paragraphs 1 , 2 and 3, a Member State may draw shares lower than those specified in those paragraphs if there are grounds for Article 6 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and shall, as soon as the notification reaches it, inform each Member State of the extent to which the reserve has been used up . &lt; It shall, not later than 20 November 1984, inform the Member States of the amount still in reserve, following any return of shares pursuant to Article 5. It shall ensure that the drawing which exhausts the reserve does not exceed the balance available and to this end shall notify the amount of that balance to the Member State making the last drawing. Article 7 1 . Member States shall take all appropriate measures to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their aggregate shares of the Community tariff quota. 2. Member States shall ensure that importers of the product in question have free access to the shares allotted to them. 3. Member States shall charge imports of the product in question against their shares as the product is entered with the customs authorities for free circula ­ tion . No L 151 /10 Official Journal of the European Communities 7. 6. 84 4. The extent to which Member States have used up their shares shall be determined on the basis of imports charged against them under the conditions set out in paragraph 3. Article 8 At the Commission's request, the Member States shall inform it of imports actually charged against their shares. Article 9 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 10 This Regulation shall enter into force on 1 July 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 4 June 1984. For the Council The President J. DELORS